DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/18/2022 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 07/18/2022 with respect to independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 10, 19 and 28 have not overcome the claim rejections as shown below.
Claims 1-30 are pending.

Response to Arguments
Regarding independent claim 1, Applicant argues that You does not disclose at least “identifying one or more resources for receiving one or more synchronization signal blocks (SSBs), the one or more resources being associated with a mobility state of an integrated access and backhaul (IAB) node” because the cited sections of You disclosing that “an IAB node has little mobility” does not disclose doing anything involving “a mobility state”. Applicant further argues that “a change in the configuration of IAB nodes rarely occurs because an IAB node has little mobility in no way discloses that one or more resources that are identified are associated with a mobility state of an integrated access and backhaul (IAB) node”.
Examiner respectfully disagrees. You recites in paragraph [0192] “A node may receive a configuration about transmission of a discovery signal thereof from a parent node”, in paragraph [0193] “The configuration may include some or all of the following information. Further, through the configuration, the node may receive information about a period, an offset, and duration and may determine discovery signal timing thereof using the received information, a hop count thereof, and path information”, in paragraph [0194] “Discovery signal transmission timing information: This information may follow a discovery signal transmission-related configuration specified in a discovery signal configuration for transmission and reception of a discovery signal for detection and measurement described below”, in paragraph [0197] “The configuration may include some or all of the following information. Further, through the configuration, the node may receive information about a period, an offset, and duration and may perform detection at the time when the node does not perform transmission on the basis of the received information”, and in [0205] “A UE receiving a request to transmit and detect a discovery signal may transmits a discovery signal thereof using information set according to a discovery signal transmission configuration and may detect a discovery signal transmitted by a neighboring node using information set according to the discovery signal detection configuration”.
You discloses that a node receives configuration about the transmission and reception of a discovery signal, where the configuration includes information about a period, offset and duration for the discovery signal. The period, offset and duration indicates a discovery signal transmission timing which is equivalent to one or more resources used by the node to receive/detect discovery signals from other nodes. 
You further recites in paragraph [0244] “Further, in an environment where an IAB node has little mobility, a change in the configuration of IAB nodes rarely occurs. Therefore, it is not necessary to frequently perform an IAB node detection process, and thus it is not necessary to frequently transmit discovery signal A”. An IAB node having little mobility is a mobility state of the IAB node. You discloses that the mobility of the IAB node is associated with the configuration of the IAB node. As discussed above, the configuration of the node includes the information about period, an offset, and duration to receive/detect discovery signals from other nodes. Additionally, You discloses that the discovery signal is a synchronization signal block (SSB) (You, [0143]-[0144]). Therefore, You discloses the feature “identifying one or more resources for receiving one or more synchronization signal blocks (SSBs), the one or more resources being associated with a mobility state of an integrated access and backhaul (IAB) node” because the node receives the configuration that is associated with the mobility of the node, in order to identify the period, offset and duration of discovery signals to detect the discovery signals from other nodes.

Thus, based on the response to the arguments discussed above and the prior art of You, the independent claim 1 is rendered unpatentable. Independent claims 10, 19 and 28 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 18-22 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2021/0014777), hereinafter “You”.

As to claim 1, You teaches a method of wireless communication performed by a network node (You, Fig. 16, [0212], a process for discovery signal transmission/reception by a child node), comprising: 
identifying one or more resources for receiving one or more synchronization signal blocks (SSBs) (You, [0143]-[0144], [0153], [0192]-[0194], [0196]-[0197], [0201]-[0202], [0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node identifies the discovery signal timing based on the configuration information indicating period, offset and duration in order to receive/detect discovery signals from neighboring nodes (IAB nodes). The discovery signal is a SSB. [0157], different resources are used for the SSB transmission by each node), the one or more resources being associated with a mobility state of an integrated access and backhaul (IAB) node (You, [0157], [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node); and 
receiving, from the IAB node, the one or more SSBs in the one or more resources (You, [0143]-[0144], [0153], [0193]-[0194], [0196]-[0197], [0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node receives the discovery signal (SSB) from a neighboring node (IAB node) based on the discovery signal transmission and detection configuration, including a period, an offset and duration indicating a discovery signal timing. [0157], different resources are used for the SSB transmission by each node).

As to claim 2, You teaches wherein the one or more SSBs are received as part of at least one of an access procedure, a cell selection procedure, a measurement procedure, or a peer discovery procedure (You, [0143]-[0144], [0153], Fig. 16, [0211]-[0215], the discovery signal is a SSB and used to discover other IAB nodes or UEs. [0195], [0219], the procedure includes detection and measurement).

As to claim 3, You teaches wherein the one or more resources are one or more first resources associated with a first mobility state or one or more second resources associated with a second mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility or no mobility).

As to claim 4, You teaches wherein the first mobility state is a stationary mobility state and the second mobility state is a mobile mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility, or no mobility).

As to claim 10, You teaches a method of wireless communication performed by an integrated access and backhaul (IAB) node (You, Fig. 13, [0176] ln 12-19, Fig. 14, Fig. 15, [0162], Fig. 16, [0212], a process for discovery signal transmission/reception by a child node (IAB node)), comprising: 
identifying one or more resources for transmitting one or more synchronization signal blocks (SSBs) (You, [0143]-[0144], [0153], [0192]-[0194], [0196]-[0197], [0201]-[0202], [0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node identifies the discovery signal timing based on the configuration information indicating period, offset and duration in order to transmit discovery signals to neighboring nodes (IAB nodes). The discovery signal is a SSB. [0157], different resources are used for the SSB transmission by each node), the one or more resources being associated with a mobility state of the IAB node (You, [0157], [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node); and 
transmitting the one or more SSBs in the one or more resources (You, [0143]-[0144], [0153], [0193]-[0194], [0196]-[0197], [0204]-[0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node transmits the discovery signal (SSB) to a neighboring node based on the discovery signal transmission configuration, including a period, an offset and duration indicating a discovery signal timing. [0157], different resources are used for the SSB transmission by each node).

As to claim 11, You teaches wherein the one or more SSBs are associated with at least one of cell access, cell selection, neighbor measurement, or peer discovery (You, [0143]-[0144], [0153], Fig. 16, [0211]-[0215], the discovery signal is a SSB and use to discover other IAB nodes or UEs. [0195], [0219], the procedure includes detection and measurement).

As to claim 12, You teaches wherein the one or more resources are one or more first resources associated with a first mobility state or one or more second resources associated with a second mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility or no mobility).

As to claim 13, You teaches The method of claim 3, wherein the first mobility state is a stationary mobility state and the second mobility state is a mobile mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility, or no mobility).

As to claim 18, You teaches further comprising receiving, from another network node, information identifying the one or more resources (You, [0192]-[0193], [0195]-[0197], Fig. 16, [0212]-[0215], the child node receives from a parent node the discovery signal transmission configuration, discovery signal detection configuration and discovery signal transmission and detection request. The configuration is determined by the parent node or DgNB. The configuration received indicates information about the period, offset and duration for a discovery signal timing), 
wherein the one or more resources are selected by the other network node (You, [0192]-[0193], [0195]-[0197], Fig. 16, [0212]-[0215], the child node receives from a parent node the discovery signal transmission configuration, discovery signal detection configuration and discovery signal transmission and detection request. The configuration is determined by the parent node or DgNB. The configuration received indicates information about the period, offset and duration for a discovery signal timing. Figs. 15 and 19, the resources to transmit the discovery signals include the period, offset and duration for a discovery signal timing).

As to claim 19, You teaches a method of wireless communication performed by a network node (You, Fig. 13, [0176] ln 12-19, Fig. 14, Fig. 15, [0162], [0192]-[0193], [0195]-[0197], Fig. 16, [0212]-[0215], a process for discovery signal transmission/reception by a parent node), comprising: 
selecting one or more resources for an integrated access and backhaul (IAB) node to transmit one or more synchronization signal blocks (SSBs) (You, [0143]-[0144], [0153], [0192]-[0193], [0195]-[0197], Fig. 16, [0212]-[0215], a configuration is determined by the parent node or DgNB and provided to a child node. The child node receives from the parent node or DgNB the discovery signal transmission configuration, discovery signal detection configuration and discovery signal transmission and detection request. The configuration received indicates information about the period, offset and duration for a discovery signal timing. Figs. 15 and 19, the resources to transmit the discovery signals include the period, offset and duration for a discovery signal timing. The discovery signal is a SSB. [0157], different resources are used for the SSB transmission by each node), the one or more resources being associated with a mobility state of the IAB node (You, [0157], [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node); and 
transmitting an indication of the one or more resources to enable the IAB node to transmit the one or more SSBs using the one or more resources (You, [0143]-[0144], [0153], [0192]-[0193], [0195]-[0197], [0204]-[0205], Fig. 16, [0212]-[0215], [0262], [0264], the parent node or DgNB transmits to the child node the discovery signal transmission configuration, discovery signal detection configuration and discovery signal transmission and detection request. The child node uses the configuration to transmit the discovery signal. The discovery signal is transmitted via the resources or timing indicated in the configuration. The discovery signal is a SSB).

As to claim 20, You teaches wherein the one or more SSBs are associated with at least one of cell access, cell selection, neighbor measurement, or peer discovery (You, [0143]-[0144], [0153], Fig. 16, [0211]-[0215], the discovery signal is a SSB and use to discover other IAB nodes or UEs. [0195], [0219], the procedure includes detection and measurement).

As to claim 21, You teaches wherein the one or more resources are one or more first resources associated with a first mobility state or one or more second resources associated with a second mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility or no mobility).

As to claim 22, You teaches wherein the first mobility state is a stationary mobility state and the second mobility state is a mobile mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility, or no mobility).

As to claim 28, You teaches an integrated access and backhaul (IAB) node for wireless communication (You, Fig. 13, [0176] ln 12-19, Fig. 14, Fig. 15, [0162], Fig. 16, [0212], a child node (IAB node) performing a process for discovery signal transmission/reception), comprising: 
a memory (You, Figs 25-26, [0431]-[0434], [0437]-[0438], the child node (IAB node) includes a memory coupled to a processor to perform the functions of the node); and 
one or more processors coupled to the memory (You, Figs 25-26, [0431]-[0434], [0437]-[0438], the child node (IAB node) includes a memory coupled to a processor to perform the functions of the node), configured to: 
identify one or more resources for transmitting one or more synchronization signal blocks (SSBs) (You, [0143]-[0144], [0153], [0192]-[0194], [0196]-[0197], [0201]-[0202], [0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node identifies the discovery signal timing based on the configuration information indicating period, offset and duration in order to receive/detect discovery signals from neighboring nodes (IAB nodes). The discovery signal is a SSB. [0157], different resources are used for the SSB transmission by each node), the one or more resources being associated with a mobility state of the IAB node (You, [0157], [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node); and 
transmit the one or more SSBs in the one or more resources (You, [0143]-[0144], [0153], [0193]-[0194], [0196]-[0197], [0204]-[0205], Fig. 16, [0213]-[0215], [0262], [0264], the child node transmits the discovery signal (SSB) to a neighboring node based on the discovery signal transmission configuration, including a period, an offset and duration indicating a discovery signal timing. [0157], different resources are used for the SSB transmission by each node).

As to claim 29, You teaches wherein the one or more resources are one or more first resources associated with a first mobility state or one or more second resources associated with a second mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility or no mobility).

As to claim 30, You teaches wherein the first mobility state is a stationary mobility state and the second mobility state is a mobile mobility state (You, [0157], [0187] ln 1-3, [0243]-[0245], Fig. 19, the period to transmit the discovery signal A is based on the mobility of the IAB node, such as little mobility, or no mobility).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 14-15, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2021/0014777), hereinafter “You” in view of Gupta et al. (US 2017/0359714) (provided in the IDS), hereinafter “Gupta”.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 5, wherein the one or more resources are received according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state.

As to claim 5, Gupta teaches wherein the one or more resources are received according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state (Gupta, Fig. 4, [0046]-[0051], Fig. 5A, [0054], Fig. 5B, [0057], Fig. 6, [0058], Fig. 9, [0059], [0068]-[0069], separate resources sets are provisioned to the device for different discovery modes associated with different mobility states. A static device is associated with a first discovery mode with corresponding set of resources to transmit discovery signals. A device that moves more quickly is associated with a second discovery mode with corresponding set of resources to transmit discovery signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002] ,[0047]).

You teaches the claimed limitations as stated above. As discussed above, the child node receives configuration information including period, offset and duration, in order to receive/detect discovery signals from neighboring nodes (You, [0143]-[0144], [0153], [0192]-[0194], [0196]-[0197], [0201]-[0202], [0205], Fig. 16, [0213]-[0215], [0262], [0264]). However, You does not explicitly teach the following underlined features: regarding claim 6, wherein the one or more resources are received according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state.

As to claim 6, Gupta teaches wherein the one or more resources are received according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state (Gupta, [0052], Fig. 6, [0058], the separate resource sets for each discovery mode include a corresponding periodicity. The more mobile a device is, the more frequently it transmits the discovery signal. A more static device corresponds to a less frequent discovery mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002], [0047], [0052]).

You teaches the claimed limitations as stated above. As discussed above, the child node receives configuration information including period, offset and duration, in order to receive/detect discovery signals from neighboring nodes (You, [0143]-[0144], [0153], [0192]-[0194], [0196]-[0197], [0201]-[0202], [0205], Fig. 16, [0213]-[0215], [0262], [0264]). However, You does not explicitly teach the following features: regarding claim 9, wherein the one or more resources are identified as being associated with the mobility state based at least in part on: 
a synchronization raster associated with the one or more resources, 
at least one of a periodicity or a time offset associated with the one or more resources, or 
an SSB measurement timing configuration (SMTC) window associated with the one or more resources.

As to claim 9, Gupta teaches wherein the one or more resources are identified as being associated with the mobility state based at least in part on: 
a synchronization raster associated with the one or more resources (Gupta, Fig. 4, [0046]-[0051], Fig. 5A, [0054], Fig. 5B, [0057], Fig. 6, [0058], Fig. 9, [0059], [0068]-[0069], separate resources sets are provisioned to the device for different discovery modes associated with different mobility states. A static device is associated with a first discovery mode with corresponding set of resources to transmit discovery signals. A device that moves more quickly is associated with a second discovery mode with corresponding set of resources to transmit discovery signals), 
at least one of a periodicity or a time offset associated with the one or more resources (Gupta, [0052], Fig. 6, [0058], the separate resource sets for each discovery mode include a corresponding periodicity. The more mobile a device is, the more frequently it transmits the discovery signal. A more static device corresponds to a less frequent discovery mode), or 
an SSB measurement timing configuration (SMTC) window associated with the one or more resources.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002], [0047], [0052]).

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 14, wherein the one or more resources are transmitted according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state.

As to claim 14, Gupta teaches wherein the one or more resources are transmitted according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state (Gupta, Fig. 4, [0046]-[0052], Fig. 5A, [0054], Fig. 5B, [0057], Fig. 6, [0058], Fig. 9, [0059], [0068]-[0069], separate resources sets are provisioned to the device for different discovery modes associated with different mobility states. A static device is associated with a first discovery mode with corresponding set of resources to transmit discovery signals. A device that moves more quickly is associated with a second discovery mode with corresponding set of resources to transmit discovery signals. The discovery signal is transmitted using the identified set of resources according to the discovery mode, which is associated with the mobility state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002] ,[0047]).

You teaches the claimed limitations as stated above. As discussed above, the child node receives configuration information including period, offset and duration, in order to transmit discovery signals to neighboring nodes (You, [0143]-[0144], [0153], [0193]-[0194], [0196]-[0197], [0204]-[0205], Fig. 16, [0213]-[0215], [0262], [0264]). However, You does not explicitly teach the following underlined features: regarding claim 15, wherein the one or more resources are transmitted according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state.

As to claim 15, Gupta teaches wherein the one or more resources are transmitted according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state (Gupta, [0052], Fig. 6, [0058], the separate resource sets for each discovery mode include a corresponding periodicity. The more mobile a device is, the more frequently it transmits the discovery signal. A more static device corresponds to a less frequent discovery mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002], [0047], [0052]).

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 23, wherein the one or more resources are transmitted according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state.

As to claim 23, Gupta teaches wherein the one or more resources are transmitted according to a first synchronization raster associated with the first mobility state or a second synchronization raster associated with the second mobility state (Gupta, Fig. 4, [0046]-[0052], Fig. 5A, [0054], Fig. 5B, [0057], Fig. 6, [0058], Fig. 9, [0059], [0068]-[0069], separate resources sets are provisioned to the device for different discovery modes associated with different mobility states. A static device is associated with a first discovery mode with corresponding set of resources to transmit discovery signals. A device that moves more quickly is associated with a second discovery mode with corresponding set of resources to transmit discovery signals. The discovery signal is transmitted using the identified set of resources according to the discovery mode, which is associated with the mobility state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002] ,[0047]).

You teaches the claimed limitations as stated above. As discussed above, the child node receives configuration information including period, offset and duration, in order to transmit discovery signals to neighboring nodes (You, [0143]-[0144], [0153], [0193]-[0194], [0196]-[0197], [0204]-[0205], Fig. 16, [0213]-[0215], [0262], [0264]). However, You does not explicitly teach the following underlined features: regarding claim 24, wherein the one or more resources are transmitted according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state.

As to claim 24, Gupta teaches wherein the one or more resources are transmitted according to at least one of a first periodicity or a first time offset associated with the first mobility state or at least one of a second periodicity or a second time offset associated with the second mobility state (Gupta, [0052], Fig. 6, [0058], the separate resource sets for each discovery mode include a corresponding periodicity. The more mobile a device is, the more frequently it transmits the discovery signal. A more static device corresponds to a less frequent discovery mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002], [0047], [0052]).

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 27, further comprising receiving information that identifies the mobility state from the IAB node.

As to claim 27, Gupta teaches further comprising receiving information that identifies the mobility state from the IAB node (Gupta, [0061] ln 12-13, receiving information regarding the mobility state for the device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Gupta, in order to perform an efficient process to discover other devices, such as a suitable relay, in a network with devices with mobility states between purely static to highly mobile (Gupta, [0002], [0047], [0052]).

Claims 7-8, 16-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2021/0014777), hereinafter “You” in view of 3GPP TSG-RAM WG1 #96-Bis, R1-1904832, Ericsson, “SSB-based IAB (provided in the IDS), hereinafter “Ericsson”.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 7, wherein the one or more resources are received according to a first SSB measurement timing configuration (SMTC) window associated with the first mobility state or a second SMTC window associated with the second mobility state, and 
wherein the first SMTC window is at least one of orthogonal in time or orthogonal in frequency to the second SMTC window.

As to claim 7, Ericsson teaches wherein the one or more resources are received according to a first SSB measurement timing configuration (SMTC) window associated with the first mobility state or a second SMTC window associated with the second mobility state (Ericsson, pages 1-2, Section 2, SSB transmission and measurement configurations (SMTCs) are determined and provided by the CU, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”), and 
wherein the first SMTC window is at least one of orthogonal in time or orthogonal in frequency to the second SMTC window (Ericsson, pages 1-2, Section 2, SSB transmission and measurement configurations (SMTCs) are determined and provided by the CU, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 8, wherein an SMTC of the first SMTC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an SMTC of the second SMTC window.

As to claim 8, Ericsson teaches wherein an SMTC of the first SMTC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an SMTC of the second SMTC window (Ericsson, page 6, Proposal 4, the windows should be independent in terms of offset, duration and periodicity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 16, wherein the one or more resources are transmitted in a first SSB transmission configuration (STC) window associated with the first mobility state or a second STC window associated with the second mobility state, and 
wherein the first STC window is at least one of orthogonal in time or orthogonal in frequency to the second STC window.

As to claim 16, Ericsson teaches wherein the one or more resources are transmitted in a first SSB transmission configuration (STC) window associated with the first mobility state or a second STC window associated with the second mobility state (Ericsson, pages 1-2, Section 2, SSB transmission configurations (STCs) are determined and provided over F1 interface, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Figs. 2, 3, 5, Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”), and 
wherein the first STC window is at least one of orthogonal in time or orthogonal in frequency to the second STC window (Ericsson, pages 1-2, Section 2, SSB transmission configurations (STCs) are determined and provided over F1 interface, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Figs. 2, 3, 5, Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 17, wherein an STC of the first STC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an STC of the second STC window.

As to claim 17, Ericsson teaches wherein an STC of the first STC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an STC of the second STC window (Ericsson, page 2 lines 1-8, the SSB transmission has a periodicity based on the mobility of the IAB node. Figs. 2, 3, 5, Page 6, Proposal 4, the windows should be independent in terms of offset, duration and periodicity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 25, wherein the one or more resources are to be transmitted in a first SSB transmission configuration (STC) window associated with the first mobility state or a second STC window associated with the second mobility state, and 
wherein the first STC window is at least one of orthogonal in time or orthogonal in frequency to the second STC window.

As to claim 25, Ericsson teaches wherein the one or more resources are to be transmitted in a first SSB transmission configuration (STC) window associated with the first mobility state or a second STC window associated with the second mobility state (Ericsson, pages 1-2, Section 2, SSB transmission configurations (STCs) are determined and provided over F1 interface, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Figs. 2, 3, 5, Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”), and 
wherein the first STC window is at least one of orthogonal in time or orthogonal in frequency to the second STC window (Ericsson, pages 1-2, Section 2, SSB transmission configurations (STCs) are determined and provided over F1 interface, where the SSB periodicity is based on the mobility of the node. SS indices are located in time domain, where the design includes orthogonal sets of SS indices. Page 3 Fig. 2, the SSBs are time-wise orthogonal with corresponding periodicity. Figs. 2, 3, 5, Page 6, Proposal 4, “From the detectability point of view, each node should have timewise orthogonal transmission pattern”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

You teaches the claimed limitations as stated above. You does not explicitly teach the following features: regarding claim 26, wherein an STC of the first STC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an STC of the second STC window.

As to claim 26, Ericsson teaches wherein an STC of the first STC window identifies at least one of a first physical cell identifier (PCI) list or a first periodicity that is different from a second PCI list or a second periodicity identified by an STC of the second STC window (Ericsson, page 2 lines 1-8, the SSB transmission has a periodicity based on the mobility of the IAB node. Figs. 2, 3, 5, Page 6, Proposal 4, the windows should be independent in terms of offset, duration and periodicity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of You to have the features, as taught by Ericsson, in order to support larger SSB periodicities for IAB nodes with no mobility, where channel conditions can be expected to be stable (Ericsson, page 2, lines 1-8), thereby reducing the amount of SSB transmissions when are not needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473